
	
		I
		111th CONGRESS
		2d Session
		H. R. 6044
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Latta (for
			 himself, Mr. Fortenberry,
			 Mr. Burton of Indiana, and
			 Mr. Manzullo) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to prohibit
		  the United States Agency for International Development from procuring
		  manufactured articles to provide disaster relief assistance or emergency relief
		  assistance in a foreign country unless the articles are manufactured in such
		  foreign country or in certain circumstances in the United States or third
		  countries.
	
	
		1.Short titleThis Act may be cited as the
			 American Manufacturing Disaster Relief Act of
			 2010.
		2.Clarification of
			 certain Buy American requirements to disaster relief assistance and emergency
			 relief assistance under the Foreign Assistance Act of 1961
			(a)In
			 generalSection 604 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2354) is amended by adding at the end
			 the following new subsection:
				
					(h)Clarification of
				certain Buy American requirements
						(1)In
				generalExcept as provided in
				paragraph (2), the Administrator may not procure a manufactured article to
				provide disaster relief assistance or emergency relief assistance in a foreign
				country unless the article is manufactured in such foreign country.
						(2)Exceptions
							(A)For
				U.S.-manufactured articlesIf
				the Administrator determines that satisfactory quality and sufficient quantity
				of the article described in paragraph (1) cannot be procured as and when
				needed, the Administrator may procure an article manufactured in the United
				States to provide disaster relief assistance or emergency relief assistance in
				such foreign country.
							(B)For other
				manufactured articlesIf the Administrator determines that
				satisfactory quality and sufficient quantity of the article described in
				paragraph (A) cannot be procured as and when needed, the Administrator may
				procure an article manufactured in any other country to provide disaster relief
				assistance or emergency relief assistance in such foreign country.
							(3)Consistency with
				international agreementsNo
				provision of this subsection shall apply to the extent the Administrator, in
				consultation with the United States Trade Representative, determines that it is
				inconsistent with United States obligations under an international
				agreement.
						(4)DefinitionsIn this subsection—
							(A)the term
				Administrator means the Administrator of the United States Agency
				for International Development;
							(B)the term
				disaster relief assistance means assistance under chapter 9 of
				part I of this Act;
							(C)the term
				emergency relief assistance means assistance under part I of this
				Act to address an urgent situation in which a population is in imminent danger
				of increased malnutrition and mortality as a result of food shortages;
				and
							(D)the term manufactured means,
				with respect to a country, the article has been manufactured in such country
				substantially all from articles, materials, or supplies mined, produced, or
				manufactured, as the case may be, in such
				country.
							.
			(b)Effective
			 dateThe amendment made by this section takes effect 90 days
			 after the date of the enactment of this Act and applies to any contract entered
			 into on or after that date for the procurement of articles to which such
			 amendment applies.
			
